463 F.2d 781
UNITED STATES of America, Plaintiff-Appellee.v.Cornelius FRAZIER, Jr., Defendant-Appellant.
No. 71-2717.
United States Court of Appeals,
Ninth Circuit.
July 12, 1972.

Gene Hatfield, San Mateo, Cal., for appellant.
Dwayne Keyes, U. S. Atty., William R. Allen, Thomas Couris, Asst. U. S. Attys., Fresno, Cal., for appellee.
Before CHAMBERS, KOELSCH and CARTER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this selective service case is affirmed.


2
We find no abuse of discretion in the failure to grant a continuance.


3
We also find the evidence on both counts sufficient.  On Count I it should be pointed out that the jury did not have to believe the defendant's testimony that he did not receive the notice to report for induction.


4
The abatement point offered is foreclosed by our United States v. Westfall, 447 F.2d 1375 (9 Cir. 1971).


5
The contention that the order to report was punitive is not supported by the record.